DETAILED ACTION
In response to communication filed on 1 June 2022, claims 1, 2, 4, 10, 11 and 13 are amended. Claims 3, 12 and 20 are canceled. Claims 1-2, 4-11 and 13-19 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.

Response to Arguments
Applicant’s arguments, see “Rejections based on 35 U.S.C § 103”, filed 1 June 2022, have been carefully considered but are not persuasive since the arguments are related to newly added limitations and are addressed in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 4-11 and 13-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “receiving modified query results for display on the touch screen of the client device based at least in part on the first modified query” and then it further recites “receiving modified query results for display on the touch screen of the client device based at least in part on the second modified query”. It is unclear if modified query results are related to the first modified query or the second modified query. Therefore it makes the claim indefinite. For the purpose of applying prior art “receiving modified query results for display on the touch screen of the client device based at least in part on the first modified query” should read as --receiving first modified query results for display on the touch screen of the client device based at least in part on the first modified query-- and “receiving modified query results for display on the touch screen of the client device based at least in part on the second modified query” should read as --receiving second modified query results for display on the touch screen of the client device based at least in part on the second modified query--. 
	Claims 2 and 4-9 are also rejected since it inherits this deficiency from claim 1. 

Claims 10 and 19 incorporate substantively all the limitations of claim 1 in a system and computer-readable form and are rejected under the same rationale.
Claims 11 and 13-18 are also rejected since it inherits this deficiency from claim 10.

Claim 9 recites “the modified query results”. It is unclear if modified query results are related to the first modified query or the second modified query. Therefore it makes the claim indefinite. For the purpose of applying prior art “the modified query results” should read as –the second modified query results--. 
Claim 18 incorporates substantively all the limitations of claim 9 in a system form and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bolls et al. (US 2009/0192985 A1, hereinafter “Bolls”) in view of Nelson (US 2017/0185656 A1, hereinafter “Nelson”) further in view of Mueller et al. (US 2017/0270209 A1, hereinafter “Mueller”).

Regarding claim 1, Bolls teaches
A computer-implemented method comprising: (see Bolls, [0007] “Methods, programs products and systems are provided”). 
causing display,… (see Bolls, [0022] “retrieves a plurality of results from an initial search term entered by a user. The search results are formatted and presented to the user at 103”) of initial query results for an initial search string of an initial query received… (see Bolls, [0022] “retrieves a plurality of results from an initial search term entered by a user. The search results are formatted and presented to the user at 103”) the initial search string comprising one or more search terms; (see Bolls, [0022] “retrieves a plurality of results from an initial search term entered by a user. The search results are formatted and presented to the user at 103”). 
determining that a first selection of a display element (see Bolls, [0024] “select a presented result informational text item at 105”) corresponding to a description of an item (see Bolls, [0024] “The associated text items may be characters, character sets and words appearing in informational text data… with each search result item”; [0022] “providing descriptive information of the item”) from the initial query results, received (see Bolls, [0024] “presenting retrieved search results to a user at 103 also comprises associating search result text items appearing in the presentation”). 
based at least in part on the first selection… (see Bolls, [0024] “(1) select a presented result informational text item at 105, (2) the selecting act also”) analyzing context of the display element to determine that content of the display element is present as a search term or not (see Bolls, [0029] “in response to a user click on a selected text item… determination as to whether a clicked-item”; [0024] “select a presented result informational text item at 105”).  
when the content of the display element is determined to be not present in the search term (see Bolls, [0029] “in response to a user click on a selected text item… determination as to whether a clicked-item”; [0024] “select a presented result informational text item at 105”) 
the content of the display element, and (see Bolls, [0029] “in response to a user click on a selected text item… determination as to whether a clicked-item”; [0024] “select a presented result informational text item at 105”). 
when the content of the display element is determined to be present in the search term (see Bolls, [0029] “in response to a user click on a selected text item… determination as to whether a clicked-item”; [0024] “select a presented result informational text item at 105”). 
causing generation of a second modified query by appending a search term based on the content of the display element to at least a portion of the one or more search terms of the initial search string to provide a modified search string, and (see Bolls, [0029] “in response to a user click on a selected text item at 105… Choices in one exemplary dropdown list include (a) including the item into the search term… merely illustrative and not exhaustive, and other possible actions may be provided at 252. The user may then select one of the dropdown list choices by clicking on and thereby selecting one of the listed actions at 254, and the present search term is then accordingly modified at 107 of the process of FIG. 1”; [0028] “The original search term as modified by 204 or 206 is then searched at 101 of the process of FIG. 1, wherein each of said determining 202, deleting 204 and adding 206 steps may occur in the background, automatically and without knowledge or active engagement of the user”; [0027] “revise an initial search term and receive a plurality of new, refined search results”). 
receiving modified query results for display… (see Bolls, [0028] “The original search term as modified by 204 or 206 is then searched at 101 of the process of FIG. 1, wherein each of said determining 202, deleting 204 and adding 206 steps may occur in the background, automatically and without knowledge or active engagement of the user”; [0027] “revise an initial search term and receive a plurality of new, refined search results”; [0024] “presentment of new search results in an automatic screen-refresh presentation”) based at least in part on the second modified query (see Bolls, [0028] “The original search term as modified by 204 or 206 is then searched at 101 of the process of FIG. 1, wherein each of said determining 202, deleting 204 and adding 206 steps may occur in the background, automatically and without knowledge or active engagement of the user”; [0027] “revise an initial search term and receive a plurality of new, refined search results”; [0024] “presentment of new search results in an automatic screen-refresh presentation”).
Bolls does not explicitly teach display on a touch screen of a client device, an initial query received via the touch screen of the client device; received via the touch screen of the client device, is a force-interval selection based at least in part on at least one of an amount of pressure applied to the touch screen or an amount of time in contact with the touch screen; first selection being the force-interval selection, analyzing context of the display element to determine that content of the display element is one of filter-related or keyword-related; when the content of the display element is determined to be filter-related; causing generation of a first modified query that comprises a filter and at least a portion of the one or more search terms, the filter specifying filter metadata based on the context of the display element, and receiving modified query results for display on the touch screen of the client device based at least in part on the first modified query; and when the content of the display element is determined to be keyword-related: receiving modified query results for display on the touch screen of the client device. 
However, Nelson discloses search queries using a touchscreen and also teaches
display on a touch screen (see Nelson, [0112] “The computing devices may also include various human interface devices, including display screens… touchscreens”) of a client device, (see Nelson, [0022] “FIG. 1 illustrates an example environment that includes… one or more user devices 102”) a search query being entered via the touch screen (see Nelson, [0048] “the user may have entered the search query using a touchscreen keypad”) of the client device, (see Nelson, [0022] “FIG. 1 illustrates an example environment that includes… one or more user devices 102”) 
display information via the touch screen (see Nelson, [0111] “including display screens…  touchscreens”) of the client device, (see Nelson, [0022] “FIG. 1 illustrates an example environment that includes… one or more user devices 102”) is a force-interval selection based at least in part on at least one of an amount of pressure applied to the touch screen or an amount of time in contact with the touch screen; (see Nelson, [0047] “user inputs may each correspond to a finger contact input received at a capacitive touchscreen of the user device 102, a pressure input received at a pressure-sensitive display of the device 102”).
user input being the force-interval selection, (see Nelson, [0047] “user inputs may each correspond to a finger contact input received at a capacitive touchscreen of the user device 102, a pressure input received at a pressure-sensitive display of the device 102”). 
display information on the touch screen (see Nelson, [0111] “including display screens…  touchscreens”) of the client device (see Nelson, [0022] “FIG. 1 illustrates an example environment that includes… one or more user devices 102”). 
display information on the touch screen (see Nelson, [0111] “including display screens…  touchscreens”) of the client device (see Nelson, [0022] “FIG. 1 illustrates an example environment that includes… one or more user devices 102”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of touch screen on a client device as being disclosed and taught by Nelson, in the system taught by Bolls to yield the predictable results of improving user’s experience by enable the user to access additional functionality associated with the search results received from the search system (see Nelson, [col2 line18] “improve the user's experience by enabling the user to access additional functionality associated with the search results received from the search system. Specifically, the techniques may enable the user to combine multiple ones of the search results each having particular functionality into a new search result that provides functionality that is different from that of each combined result”).
The proposed combination of Bolls and Nelson does not explicitly teach analyzing context of the display element to determine that content of the display element is one of filter-related or keyword-related; when the content of the display element is determined to be filter-related; causing generation of a first modified query that comprises a filter and at least a portion of the one or more search terms, the filter specifying filter metadata based on the context of the display element, and receiving modified query results for display on the touch screen of the client device based at least in part on the first modified query; and when the content of the display element is determined to be keyword-related: 
However, Mueller discloses search query based on alternative terms and also teaches
determining if the content is one of filter-related (see Mueller, [0018] “a title element 106a, which identifies the item… the title element 106a depicted includes… several descriptive elements (e.g., "Red," "Size 4," and "Joanna Baylor" brand)”; [0049] ”to determine which term in the title element 106b was selected”; [0021] “each word, phrase, or other portion of the title element 106a that can be manipulated could be underlined, bolded, highlighted, rendered in a particular color, outlined (e.g., with a box) or otherwise emphasized”) or keyword-related; (see Mueller, [0018] “a title element 106a, which identifies the item… the title element 106a depicted includes the name of the item (e.g., "mini-skirt")”; [0078] “can also include other search terms 116, such as additional search terms 116 in a previously submitted search query 226 or additional terms included in the title”; [0049] ”to determine which term in the title element 106b was selected”).
when the content is determined to be filter-related: (see Mueller, [0018] “a title element 106a, which identifies the item… the title element 106a depicted includes… several descriptive elements (e.g., "Red," "Size 4," and "Joanna Baylor" brand)”; [0049] ”to determine which term in the title element 106b was selected”; [0021] “each word, phrase, or other portion of the title element 106a that can be manipulated could be underlined, bolded, highlighted, rendered in a particular color, outlined (e.g., with a box) or otherwise emphasized”).  
causing generation of a first modified query that comprises (see Mueller, [0040] “to allow a user to select alternatives to search terms 116 previously submitted to the search engine 216, form a new search query 226 that includes the selected alternative search terms 116, and update the search results 119 displayed on the network page 103”) a filter and at least a portion of the one or more search terms, the filter specifying filter metadata based on the terms (see Mueller, [0022] “the user could select a term in the title element 106b using other approaches (e.g., using his or her finger on a touch screen display). As illustrated, the user is currently viewing a network page 103b for a "Joanna Baylor Red Mini-Skirt, Size 4." Since the user is interested in other colors, the user has selected the term "Red" in the title element 106b to select another color in the list of alternative terms 109b”; [0052] “if the user was viewing a red item and then selected the color gold from a list of alternative colors, then script 236 would notify the network page server 213 that the color gold had been selected by the user. The network page server 213 would then retrieve the appropriate information for a gold version of the item”). 
receiving modified query results for display on the network page based at least in part on the first modified query; and (see Mueller, [0040] “to allow a user to select alternatives to search terms 116 previously submitted to the search engine 216, form a new search query 226 that includes the selected alternative search terms 116, and update the search results 119 displayed on the network page 103”).
when the content is determined to be keyword-related: (see Mueller, [0018] “a title element 106a, which identifies the item… the title element 106a depicted includes the name of the item (e.g., "mini-skirt")”; [0078] “can also include other search terms 116, such as additional search terms 116 in a previously submitted search query 226 or additional terms included in the title”; [0049] ”to determine which term in the title element 106b was selected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determination of selected contents, and filtering information based on the selections as being disclosed and taught by Mueller, in the system taught by the proposed combination of Bolls and Nelson to yield the predictable results of efficiently applying related search results for an effective search (see Mueller, [0015] “for implementing a user interface for surfacing related search results. In many instances, users may wish to refine a search, but are unaware of the set of available keywords that would produce additional, relevant results… available on one electronic commerce platform, but other sizes or colors may be available from another seller or on available from another electronic commerce platform”).
Claims 10 and 19 incorporate substantively all the limitations of claim 1 in a system (see Bolls, [0007] “Methods, programs products and systems are provided”; [0033] “the computer system 304 includes a central processing unit (CPU)”; [0039] “a computer-readable/useable medium that includes computer program code to enable a computer infrastructure”) and computer-readable form (see Bolls, [0039] “a computer-readable/useable medium that includes computer program code to enable a computer infrastructure”; [0034] “While executing computer program code”; [0011] “programmable devices are provided”) and are rejected under the same rationale.

Regarding claim 2, the proposed combination of Bolls, Nelson and Mueller teaches
wherein analyzing context of the display element to determine that content of the display element is (see Bolls, [0029] “in response to a user click on a selected text item… determination as to whether a clicked-item”; [0024] “select a presented result informational text item at 105”) one of keyword-related comprises: (see Mueller, [0018] “a title element 106a, which identifies the item… the title element 106a depicted includes the name of the item (e.g., "mini-skirt")”; [0078] “can also include other search terms 116, such as additional search terms 116 in a previously submitted search query 226 or additional terms included in the title”; [0049] ”to determine which term in the title element 106b was selected”) presenting one or more options based on (see Bolls, [0029] "a plurality of possible revising actions to be effected in association with the clicked-item... include (a) including the item into the search term, (b) deleting the item from the search term, or (c) excluding any search results from presentment at 103 that include the clicked-item”) the context of the display element; and (see Bolls, [0029] “in response to a user click on a selected text item… determination as to whether a clicked-item”; [0024] “select a presented result informational text item at 105”) receiving a selection of an option from the one or more options (see Bolls, [0031] "The user may then select one of the dropdown list choices by clicking on and thereby selecting one of the listed actions”). The motivation for the proposed combination is maintained. 
Claim 11 incorporates substantively all the limitations of claim 2 in a system form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Bolls, Nelson and Mueller teaches
wherein the initial query results and (see Bolls, [0022] “retrieves a plurality of results from an initial search term entered by a user. The search results are formatted and presented to the user at 103”) the modified query results are received by (see Bolls, [0028] “The original search term as modified by 204 or 206 is then searched at 101 of the process of FIG. 1, wherein each of said determining 202, deleting 204 and adding 206 steps may occur in the background, automatically and without knowledge or active engagement of the user”; [0027] “revise an initial search term and receive a plurality of new, refined search results”; [0024] “presentment of new search results in an automatic screen-refresh presentation”) the client device from a server over a network (see Mueller, Fig. 2; [0029] “The networked environment 200 includes a computing environment 203 and a client device 206, which are in data communication with each other via a network 209… The computing environment 203 can include a server computer or any other system providing computing capability”’ [0032] “The network page server 213 is executed to receive requests from a client device 206… to provide… in response”). The motivation for the proposed combination is maintained. 
Claim 18 incorporates substantively all the limitations of claim 9 in a system form and is rejected under the same rationale.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bolls, Nelson and Mueller in view of Karakotsios et al. (US 10,585,485 B1, hereinafter “Karakotsios”).

Regarding claim 4, the proposed combination of Bolls, Nelson and Mueller teaches
wherein the one or more options are determined based at least in part on search terms being present or not (see Bolls, [0029] "a plurality of possible revising actions to be effected in association with the clicked-item... include (a) including the item into the search term, (b) deleting the item from the search term, or (c) excluding any search results from presentment at 103 that include the clicked-item”)
The proposed combination of Bolls, Nelson and Mueller does not explicitly teach one or more options are determined based at least in part on a category of the item. 
However, Karakotsios discloses managing touch screen objects and also teaches
display options based on a category of the item (see Karakotsios, [col3 lines43-45] “the computing device 102 can be configured to determine a respective type for any objects being displayed and then display any options that can be performed on those objects based on the object type”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of object types as being disclosed and taught by Karakotsios, in the system taught by the proposed combination of Bolls, Nelson and Mueller to yield the predictable results of efficiently analyzing displayed objects to further access additional options (see Karakotsios, [col2 line62 – col3 line1] “approach for accessing additional options for displayed objects based on the angle of a user's head with respect to the computing device 102 in accordance with an embodiment. In the example situation 100 of FIG. l(a), a display screen 104 of the computing device 102 is displaying a first view of an object”).
Claim 13 incorporates substantively all the limitations of claim 4 in a system form and is rejected under the same rationale.

Claims 5-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bolls, Nelson and Mueller in view of Kim et al. (US 8,624,851 B2, hereinafter “Kim”).

Regarding claim 5, the proposed combination of Bolls, Nelson and Mueller teaches
wherein the analyzing context the of the display element to determine that content is (see Bolls, [0029] “in response to a user click on a selected text item… determination as to whether a clicked-item”; [0024] “select a presented result informational text item at 105”) one of filter-related or (see Mueller, [0018] “a title element 106a, which identifies the item… the title element 106a depicted includes… several descriptive elements (e.g., "Red," "Size 4," and "Joanna Baylor" brand)”; [0049] ”to determine which term in the title element 106b was selected”; [0021] “each word, phrase, or other portion of the title element 106a that can be manipulated could be underlined, bolded, highlighted, rendered in a particular color, outlined (e.g., with a box) or otherwise emphasized”) keyword-related includes… (see Mueller, [0018] “a title element 106a, which identifies the item… the title element 106a depicted includes the name of the item (e.g., "mini-skirt")”; [0078] “can also include other search terms 116, such as additional search terms 116 in a previously submitted search query 226 or additional terms included in the title”; [0049] ”to determine which term in the title element 106b was selected”) the display element within (see Bolls, [0024] “a presented result informational text item at 105”) the description of the item (see Bolls, [0022] “providing descriptive information of the item”) on the touch screen (see Nelson, [0048] “the user may have entered the search query using a touchscreen keypad”) of the client device (see Nelson, [0022] “FIG. 1 illustrates an example environment that includes… one or more user devices 102”).
The proposed combination of Bolls, Nelson and Mueller does not explicitly teach determining a location of the display element. 
However, Kim discloses touch-screen display and also teaches
determining a location of the object on the touch screen display (see Kim, [col4 lines48-49] “detects… placement of the object on the touch-screen display 104 at 204(1)”; [col3 lines35-36] “a location on the display 104”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of touch screen features as being disclosed and taught by Kim, in the system taught by the proposed combination of Bolls, Nelson and Mueller to yield the predictable results of improving user interaction for a specific device that operates as both input and output device (see Kim, [col2 lines18-21] “To improve user interaction, the display mounted in the eBook reader device is a touch-screen display capable of functioning as both an input and an output device”). 
Claim 14 incorporates substantively all the limitations of claim 5 in a system form and is rejected under the same rationale.

Regarding claim 6, the proposed combination of Bolls, Nelson, Mueller and Kim teaches
wherein the location of (see Kim, [col4 lines48-49] “detects… placement of the object on the touch-screen display 104 at 204(1)”; [col3 lines35-36] “a location on the display 104”) the display element (see Bolls, [0024] “a presented result informational text item at 105”) corresponds to at least one of a field parameter (see Nelson, [0039] “include a portion that is associated with the first parameter”). The motivation of the proposed combination is maintained. 
Claim 15 incorporates substantively all the limitations of claim 6 in a system form and is rejected under the same rationale.


Regarding claim 7, the proposed combination of Bolls, Nelson and Mueller teaches
wherein the determining that the selection (see Bolls, [0024] “select a presented result informational text item at 105”) is the force-interval selection is based at least in part on… (see Nelson, [0047] “user inputs may each correspond to a finger contact input received at a capacitive touchscreen of the user device 102, a pressure input received at a pressure-sensitive display of the device 102”) a portion of the touch screen (see Nelson, [0039] “selecting… may include the input selecting the portion (e.g., touching, pushing, or clicking on the portion)”) corresponding to the display element,… (see Nelson, [0085] “elements of the display data associated with”) selecting an entirety of the item (see Bolls, [0009] “The selected text item may be a plurality of text words, such as an ordered text phrase”).
The proposed combination of Bolls, Nelson and Mueller does not explicitly teach a first amount of time in contact with a portion of the touch screen; the first amount of time being longer than a second amount of time associated with selecting an entirety of the item.  
However, Kim discloses touch-screen display and also teaches
a first amount of time in contact with the display (see Kim, [col3 line37-38] “while pressing the same location for a long period of time”) the first amount of time being longer than a second amount of time (see Kim, [col3 lines35-38] “pressing a location on the display 104 for a short period of time… while pressing the same location for a long period of time”) associated with different commands or inputs (see Kim, [col3 lines40-41] “may all correspond to a different commands or inputs”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of touch screen features as being disclosed and taught by Kim, in the system taught by the proposed combination to yield the predictable results of improving user interaction for a specific device that operates as both input and output device (see Kim, [col2 line18] “To improve user interaction, the display mounted in the eBook reader device is a touch-screen display capable of functioning as both an input and an output device”). 
Claim 16 incorporates substantively all the limitations of claim 7 in a system form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Bolls, Nelson and Mueller teaches
wherein the determining that the selection (see Bolls, [0024] “select a presented result informational text item at 105”) is the force-interval selection is based at least in part on (see Nelson, [0047] “user inputs may each correspond to a finger contact input received at a capacitive touchscreen of the user device 102, a pressure input received at a pressure-sensitive display of the device 102”) the amount of pressure applied to (see Nelson, [0047] “user inputs may each correspond to a finger contact input received at a capacitive touchscreen of the user device 102, a pressure input received at a pressure-sensitive display of the device 102”) a portion of the touch screen (see Nelson, [0039] “selecting… may include the input selecting the portion (e.g., touching, pushing, or clicking on the portion)”)  corresponding to the display element… (see Nelson, [0085] “elements of the display data associated with”) for selecting an entirety of the item (see Bolls, [0009] “The selected text item may be a plurality of text words, such as an ordered text phrase”).
The proposed combination of Bolls, Nelson and Mueller does not explicitly teach being greater than a respective amount of pressure. 
However, Kim discloses touch-screen display and also teaches
being greater than a respective amount of pressure (see Kim, [col3 line39] “hard pressure”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality taught of touch screen functionality as being disclosed and taught by Kim, in the system taught by the proposed combination of Bolls, Nelson and Mueller to yield the predictable results of improving user interaction for a specific device that operates as both input and output device (see Kim, [col2 line18-21] “To improve user interaction, the display mounted in the eBook reader device is a touch-screen display capable of functioning as both an input and an output device”). 
Claim 17 incorporates substantively all the limitations of claim 8 in a system form and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156